971 F.2d 1434
J. Michael SARIKAS, as Successor Trustee;  et al., Plaintiff-Appellant,v.LA PALOMA LIMITED PARTNERSHIP, an Arizona limitedpartnership;  Southwest Savings and Loan Association, acorporation;  Resolution Trust Corporation, as receiver;and Southwest Savings & Loan Association, F.A., a FederalAssociation, Defendants-Appellees.
No. 91-15494.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 16, 1992.Decided Aug. 6, 1992.

Appeal from the United States District Court for the District of Arizona, Richard M. Bilby, Chief District Judge, Presiding.
Before:  FLETCHER, POOLE and BRUNETTI, Circuit Judges.

ORDER

1
Pursuant to stipulation of the parties filed July 24, 1992, this appeal is dismissed with prejudice, each party to bear its own costs and attorneys' fees.   We remand to the district court to consider whether to vacate its judgment.